Citation Nr: 1225598	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-40 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945.  He died in October 2006, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

The Board denied the claim in August 2009, but in a November 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision and remanded the case to the Board for proceedings consistent with its decision.


FINDINGS OF FACT

1.  The Veteran died in October 2006.

2.  The original death certificate indicated that the immediate cause of death was atherosclerotic heart disease (ASHD), with diabetes and Parkinson's disease contributing to death.

3.  An amended death certificate listed posttraumatic stress disorder (PTSD) underneath ASHD as a cause of death.

4.  At the time of the Veteran's death, service connection was in effect for PTSD, rated 70 percent disabling, and other disabilities not relevant to the issue on appeal.

5.  The weight of the evidence supports a substantial causal relationship between the Veteran's service-connected PTSD and the ASHD that caused his death.


CONCLUSION OF LAW

A service-connected disability contributed substantially and materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board, however, is granting the only claim being decided herein, for entitlement to service connection for the cause of the Veteran's death; further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the cause of a Veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

The appellant's primary contention is that the Veteran's service-connected PTSD caused or aggravated the ASHD that caused his death.  In the original death certificate, the only cause of death listed was ASHD, with other significant conditions being diabetes and Parkinson's disease.  A January 2007 amended death certificate listed PTSD underneath ASHD as a cause of death, without indicating the relationship between the two, i.e., whether ASHD was the primary cause of death with PTSD contributing to it, or otherwise.  In its November 2011 decision, the Court noted that VA "admits . . . that the record did not provide any basis for the issuance of an amended death certificate in January 2007."  The Veteran was in receipt of compensation for his service-connected PTSD, rated 70 percent disabling, at the time of his death, as well as other disabilities not relevant to this appeal.  If the PTSD contributed substantially or materially to the Veteran's death from ASHD, as contended by the appellant, she is entitled to service connection for cause of death.

There are multiple medical opinions on this question.  Prior to the Veteran's death, in January 2005, a VA nurse practitioner opined that the Veteran's ASHD was not secondary to PTSD or aggravated by it, but that his ASHD was aggravated by his hypertension, hyperlipidemia, diabetes, aging, and being overweight, and that all of these in turn were aggravated by the Veteran's cigarette smoking.  In October 2007 report, the same nurse practitioner opined that there was no nexus between the Veteran's service-connected PTSD and his death.  She noted that the death certificate was revised per the family's request to include PTSD as a cause of death because he was in receipt of service connection for this disability.  She also noted her consultation with a cardiologist who stated that individuals with anxiety may develop elevated blood pressure readings, but this symptom is temporary, as opposed to the sustained symptoms caused by hypertension and diabetes.  She thus concluded that these other disorders, and not PTSD, were contributory causes of death.

In contrast, Dr. Wilson in November 2007 and licensed counselor Lowe related the Veteran's death to his service-connected PTSD.  Dr. Wilson noted the Veteran's psychiatric symptoms including nightmares and wrote that there was no doubt that his heart rate and blood pressure were extremely elevated at those times.  He also cited, and attached, two articles that he believed "confirm the reasonable probability that [the Veteran's] PTSD symptoms contributed to the development of his cardiovascular disease and subsequent demise."  Counselor Lowe more generally noted the Veteran's psychiatric and physical symptoms and cited and attached articles indicating that "prolonged stress and PTSD symptoms may increase the risk of coronary heart disease in older male veterans."  She concluded that the Veteran likely died from his many medical issues, and that many of them were compounded by many years of PTSD symptoms that caused him deep emotional pain.

As noted by the Court, VA conceded on appeal that both private health care professionals provided rationales for their opinions, which were supported by the articles they cited and attached.  These opinions are therefore entitled to significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Although the VA nurse practitioner also explained the reasons for her opinions, these opinions were flawed for two reasons.  First, as noted by the Court, she did not address any of the many medical articles that indicate a relationship between PTSD in veterans and heart disease, which conflicts with part of the rationale for her opinions.  The Board notes that VA has itself acknowledged such a relationship.  In the Supplementary Informations to the Interim and Final Rule amending VA regulations to include a presumption of service connection for prisoners of war who develop hypertensive vascular disease, VA cited several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  In addition, again as noted by the Court, the VA nurse practitioner in her October 2007 opinion that the Veteran's death certificate was amended based on the family's request to show an additional cause of death as PTSD because the Veteran was service connected for PTSD but not for any of the other diseases listed on the original death certificate.  Given that there was nothing in the record to support this statement, the fact that the VA nurse practitioner noted this inaccurate factual premise further reduced the probative value of her October 2007 opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In light of the reasoned opinions of the private physicians and the flaws in the opinions of the VA nurse practitioner, the Board finds that the weight of the evidence supports the appellant's contention that the Veteran's service-connected PTSD contributed substantially and materially to his death from ASHD.  Service connection for the cause of the Veteran's death is therefore warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



___________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


